 Case 8:20-cv-00043-SB-ADS Document 166-10 Filed 03/05/21 Page 1 of 2 Page ID
                                  #:2184




Ramírez-Velázquez Declaration - Exhibit 2
    Case 8:20-cv-00043-SB-ADS Document 166-10 Filed 03/05/21 Page 2 of 2 Page ID
                                     #:2185

Exhibit 2. Review of original sample of forbearance requests
Note: Customer ID, Company, and Enrollment Date information taken from Consumer List (CFPB‐EM‐0123127). Forbearance start
and end dates taken from forbearance requests in the Debt Pay Production.

Customer ID           Company                             Enrolled Date Forbearance start        Forbearance end
DPC‐44230517          Certified Document Center              12/11/2015              12/11/2015                3/10/2016
DPC‐45632404          Certified Document Center                 1/4/2016               1/4/2016                 4/3/2016
DPC‐49829939          Certified Document Center                 2/1/2016               2/1/2016                 5/1/2016
DPC‐52495491          Certified Document Center                 3/1/2016               3/1/2016                5/30/2016
DPC‐56819647          Certified Document Center                 4/1/2016               4/1/2016                6/30/2016
DPC‐61513582          Certified Document Center                 5/2/2016                  May‐16                   Jul‐16
DPC‐67367396          Certified Document Center                 6/1/2016               6/1/2016                8/30/2016
DPC‐70971388          Certified Document Center                 7/1/2016               7/1/2016                9/29/2016
DPC‐76911652          Certified Document Center                 8/1/2016               8/1/2016               10/30/2016
DPC‐81245779          Certified Document Center                 9/1/2016               9/1/2016               11/30/2016
DPC‐85979653          Certified Document Center               10/3/2016               10/3/2016                 1/1/2017
DPC‐92425457          Certified Document Center               11/1/2016               11/1/2016                1/30/2017
DPC‐98533990          Certified Document Center               12/1/2016               12/1/2016                 3/1/2017
DPC‐105869431         Certified Document Center                 1/2/2017               1/2/2017                 4/2/2017
DPC‐114386508         Certified Document Center                 2/1/2017               2/1/2017                 5/2/2017
DPC‐118352109         Certified Document Center                 3/1/2017               3/1/2017                5/30/2017
DPC‐123277775         Certified Document Center                 4/1/2017               4/1/2017                6/30/2017
DPC‐52157103          Certified Doc Prep Services LP            3/1/2016               3/1/2016                5/30/2016
DPC‐55955559          Certified Doc Prep Services LP            4/1/2016               4/1/2016                6/30/2016
DPC‐62122624          Certified Doc Prep Services LP            5/2/2016                  May‐16                   Jul‐16
DPC‐67308806          Certified Doc Prep Services LP            6/1/2016               6/1/2016                8/30/2016
DPC‐71353075          Certified Doc Prep Services LP            7/1/2016               7/1/2016                9/29/2016
DPC‐75856063          Certified Doc Prep Services LP            8/1/2016               8/1/2016               10/30/2016
DPC‐81244427          Certified Doc Prep Services LP            9/1/2016               9/1/2016               11/30/2016
DPC‐84293645          Certified Doc Prep Services LP          10/3/2016               10/3/2016                 1/1/2017
DPC‐92153207          Certified Doc Prep Services LP          11/1/2016               11/1/2016                1/30/2017
DPC‐97683244          Certified Doc Prep Services LP          12/1/2016               12/1/2016                 3/1/2017
DPC‐103080727         Certified Doc Prep Services LP            1/2/2017               1/2/2017                 4/2/2017
DPC‐113888283         Certified Doc Prep Services LP            2/1/2017               2/1/2017                 5/2/2017
DPC‐119976030         Certified Doc Prep Services LP            3/1/2017              3/15/2017                6/13/2017
DPC‐82292343          Assure Direct Services                    9/9/2016               9/9/2016                12/8/2016
DPC‐86016717          Assure Direct Services                  10/3/2016               10/3/2016                 1/1/2017
DPC‐92423984          Assure Direct Services                  11/1/2016               11/1/2016                1/30/2017
DPC‐98238865          Assure Direct Services                  12/1/2016               12/1/2016                 3/1/2017
DPC‐102951857         Assure Direct Services                    1/2/2017               1/2/2017                 4/2/2017
DPC‐114382263         Assure Direct Services                    2/1/2017               2/1/2017                 5/2/2017
DPC‐119640663         Assure Direct Services                    3/1/2017               3/1/2017                5/30/2017
DPC‐125703524         Assure Direct Services                    4/1/2017               4/1/2017                6/30/2017
DPC‐133607024         Assure Direct Services                    5/1/2017               5/1/2017                7/30/2017
DPC‐140968787         Assure Direct Services                    6/1/2017               6/1/2017                8/30/2017
DPC‐147094370         Assure Direct Services                    7/1/2017               7/1/2017                9/29/2017
DPC‐155002295         Assure Direct Services                    8/1/2017               8/1/2017               10/30/2017
DPC‐160711628         Assure Direct Services                    9/1/2017               9/1/2017               11/30/2017
DPC‐130479455         Direct Document Solutions               4/17/2017               4/17/2017                7/16/2017
DPC‐134212595         Direct Document Solutions                 5/1/2017               5/1/2017                7/30/2017
DPC‐140939588         Direct Document Solutions                 6/1/2017               6/1/2017                8/30/2017
DPC‐149045573         Direct Document Solutions                 7/3/2017               7/3/2017                10/1/2017
DPC‐154979300         Direct Document Solutions                 8/1/2017               8/1/2017               10/30/2017
DPC‐161345468         Direct Document Solutions                 9/1/2017               9/1/2017               11/30/2017
DPC‐127470794         Secure Preparation Services LP            4/3/2017               4/3/2017                 7/2/2017
DPC‐133762955         Secure Preparation Services LP            5/1/2017               5/1/2017                7/30/2017
DPC‐140462372         Secure Preparation Services LP            6/1/2017               6/1/2017                8/30/2017
DPC‐148883978         Secure Preparation Services LP            7/3/2017               7/3/2017                10/1/2017
DPC‐152708807         Secure Preparation Services LP            8/1/2017               8/1/2017               10/30/2017
DPC‐160669031         Secure Preparation Services LP            9/1/2017               9/1/2017               11/30/2017
